Citation Nr: 1825273	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-26 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits on behalf of the appellant during the Veteran's period of incarceration beginning April 2008.


REPRESENTATION

Appellant represented by:	Timothy L. McHugh

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The contested claims procedures are applicable in this matter.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran and the appellant have a valid marriage for apportionment purposes.

2. The Veteran was incarcerated beginning April 2008 for the conviction of a felony.

3. The appellant has demonstrated financial need beginning October 15, 2010.  


CONCLUSIONS OF LAW

1. Since November 2008, the appellant has been the legal spouse of the Veteran for purposes of apportionment of the Veteran's VA compensation benefits during periods of incarceration.  38 U.S.C.§ 5307 (2012); 38 C.F.R. §§ 3.1 (j), 3.50, 3.452 (2017).

2.  The criteria for an apportionment of 60 percent of the Veteran's VA compensation benefits on behalf of the appellant beginning October 15, 2010, during the Veteran's incarceration, have been met. 38 U.S.C. § 5307 (2012); 38 C.F.R. §§ 3.57, 3.450, 3.451, 3.665 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An apportionment decision involves a determination as to how existing benefits are paid, such as between a Veteran and his dependent spouse.  The United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as claims for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, 19.102 (2017).  In this case, the Veteran has supported the appellant's claim for apportionment throughout the appeal.

The statutory authority for apportionment of VA compensation or pension, as in a case such as this appeal, is found at 38 U.S.C. §§ 5307, 5313(b); 38 C.F.R. § 3.450.  Any person who is entitled to VA compensation and who is incarcerated in a Federal, state or local penal institution for a period in excess of 60 days for conviction of a felony, and who has service-connected disabilities rated at 20 percent of more, shall be paid not more than an amount equivalent to a 10 percent disability evaluation for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends.  38 U.S.C. § 5313 (a)(1)(A); 38 C.F.R. § 3.665 (a), (d).  However, all or any part of the compensation not paid to a Veteran by reason of subsection (a) may, as appropriate in an individual case, be apportioned under the same terms and conditions provided under 38 U.S.C. § 5307.  38 U.S.C.§ 5313(b)(1).

All or part of the compensation not paid to an incarcerated Veteran may be apportioned to the Veteran's spouse, child or children, and dependent parents on the basis of individual need.  In determining individual need, consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  38 C.F.R. § 3.665 (e).

The records shows the Veteran was married to the appellant in March 1974.  They divorced in March 2003.  The Veteran became incarcerated in April 2008.  In December 2008, the Veteran requested apportionment on behalf of the appellant.  He asserted that they remarried in November 2008.  A marriage license is of record confirming the November 2008 marriage.  In December 2008, the appellant also submitted a claim for apportionment.  

The Veteran has been service-connected at 70 percent effective August 1, 2006.  In a September 2008 letter, the Veteran was notified of a proposal to reduce his benefits due to incarceration.  In a November 2008 letter, VA notified that Veteran that his benefits were reduced in accordance with 38 C.F.R. § 3.665.  Effective June 3, 2008, his benefits were reduced to $117.00 per month.  Effective December 1, 2008, his benefits were reduced to $123.00 per month.  Prior to reduction due to incarceration, his benefits were $1,161.00 per month from June 2008 to November 2008, and $1,333.00 per month beginning December 1, 2008.  During his period of incarceration, the Veteran was being provided for at the penal institution, and any amount apportioned to the appellant would not cause him undue hardship as he was not personally due this payment.  

The appellant submitted financial statements to support her contention of need.  In a March 2009 financial statement, the appellant reported $1,400.00 per month in wages from employment and $509.00 per month in income from Social Security benefits, for a total of $1,909.00 in monthly income.  She reported $1,294.00 in expenses, including a modest $500.00 per month on rent, $100.00 per month on food, and $20.00 per month on medical expenses.  She also stated that she had $2,095.00 in bank deposits.  The appellant's attorney submitted a July 2009 statement asserting that the appellant worked long hours in order to pay rent and living expenses, which was hard on her at her age of 76 years old.

An August 2009 financial statement showed $2,083.00 per month in wages and $509.00 in Social Security benefits, for a total of $2,592 in monthly income.  She further reported $1,000.00 in a bank account, $900.00 in the value of an automobile, $1,400.00 in the value of a home entertainment system, and $1,219.55 in expenses.  A W-2 Wage and Tax Statement for 2009 showed annual income of $24,378.81, which equates to $2,031.56, monthly.  

The appellant, both individually and through her attorney, subsequently submitted statements indicating that she retired from full-time employment on October 15, 2010.  Then, her only income was Social Security payments and a small amount of money from her 401K retirement account.  She reported living with her son because she could not afford rent on her own.  A financial statement submitted in November 2010 showed monthly income of $530.  Monthly expenses totaled $1432.  No rent was included in her expense list, and a $1,153.00 expense was noted for "Capitol One."  

In a March 2011 statement from the appellant's attorney, it was reported that the appellant's health was declining and she was having difficulty affording the medical costs associated with seeing a doctor.

Finally, a February 2018 financial statement was submitted by the appellant through the Veteran's representative.  The statement showed $743.00 in Social Security income and $159.72 per month in retirement income for a total of $902.00 in monthly income.  She reported $2,652.89 in liquid assets (i.e. bank account balance), and $1,436.25 in total monthly expenses.  

Based on a review of the record, the Board finds that apportionment of the Veteran's VA benefits is warranted beginning October 15, 2010, the day the appellant reported that she retired.  Nonetheless, the Board finds that the apportionment should be limited to 60 percent of the Veteran's monthly compensation award.

While the appellant was employed, her income exceeded her monthly expenses by $400 to $1,373, depending on the report being viewed.  This amount of income exceeds the U.S. Census Bureau poverty threshold for 2009, which was $10,289.  Consequently, the Board cannot find the requisite need given this financial picture.

After she retired, the appellant's income was drastically reduced.  Her expenses consistently outpaced her income.  Need, to a certain degree, has therefore been established.

The Board finds a 60 percent apportionment award is appropriate because such amount will make up the shortfall between the appellant's expenses and income, leaving a small cushion above the reported expenses.  The Board notes that as to the November 2010 financial statement, a difference between income and expenses is over $900 per month.  The Board's award does not cover all of this shortfall.  The Board is skeptical of the reported $1,153.00 per month expense item for Capital One as shown in the November 2010 statement.  Accordingly, the Board takes little of this into consideration.  The Board does, however, estimate that rent or housing expenses would be approximately $600.00, during that period.  Still, the Board finds a more realistic picture of the income and expenses to be reflected in the February 2018 financial statement.  In that statement, expenses exceed income by $534.00 per month.  The Board finds that the award of 60 percent apportionment covers the appellant's financial need as reflected more realistically in the February 2018 statement, without leaving her a windfall, and thus, apportionment is warranted.
ORDER

Apportionment of 60 percent of the Veteran's VA compensation benefits on behalf of the appellant beginning October 15, 2010, during the Veteran's incarceration, is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


